OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on October 14, 1959.
*204In this proceeding the Special Referee sustained a single charge of misconduct against the respondent alleging that he engaged in conduct that adversely reflected on his fitness to practice law by charging a clearly excessive fee. The respondent had charged an elderly woman client $10,000 for services valued between $1,000 and $1,500, and later refused to return any of the fee to his client.
The petitioner moves to confirm the report of the Special Referee and the respondent submits an affidavit in response.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances set forth by the respondent at the hearing of this matter. It should also be noted that by letter dated September 11, 1981, the respondent was cautioned by the petitioner Grievance Committee to "promptly undertake all legal matters” for which he received a fee and to "promptly return all fees following the reassignment of the case to another attorney”, and by letter dated March 11, 1981, he was cautioned by the Committee on Professional Standards, Third Judicial Department, for his neglect of a legal matter entrusted to him and for his failure to cooperate with the Committee in its investigation of complaints. Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of one year commencing June 15, 1988, continuing until satisfactory arrangements are made for restitution, and until the further order of this court.
Mollen, P. J., Mangano, Thompson, Brown and Kunzeman, JJ., concur.